FAHY, Circuit Judge
(dissenting).
The doubts which surrounded the problem presented by this case have been resolved, as it seems to me, by the necessary implications of the recent decisions of the Supreme Court in N. L. R. B. v. Drivers, Chauffeurs, Helpers, Local Union No. 639, 362 U.S. 274, 80 S.Ct. 706, 4 L.Ed.2d 710, referred to as the Curtis case, and United Rubber Cork, Linoleum and Plastic Workers, etc. v. N. L. R. B., 362 U.S. 329, 80 S.Ct. 759, 4 L.Ed.2d 768. The Court held in these cases that peaceful picketing, or a peaceful strike, by a union which did not represent a majority of the employees, to obtain immediate recognition as the exclusive bargaining agent in Curtis, or to obtain a contract in United Rubber Workers, was not an unfair labor practice under section 8(b) (1) (A) of the Labor Management Relations Act of 1947, 61 Stat. 136, 29 U.S.C.A. §§ 141-166. The subject was exhaustively considered in Curtis. In the absence of an objective explicitly condemned by the Act, such as appears in section 8(b) (4), peaceful economic measures were held not to constitute such restraint or coercion of employees in the exercise of their rights guaranteed by section 7 as to constitute unfair labor *623practices within the meaning of section 8(b) (1) (A). From this it seems to me to follow that the obtaining of such recognition by peaceful economic measures, unaccompanied by any unlawful contractual provision, is not an unfair labor practice on the part of the union under section 8(b) (1) (A). Insofar, therefore, as the Board order rests upon recognition thus accorded I think it is not supported.
I believe it also follows that the employer on his part does not violate section 8(a) (1) or section 8(a) (2) by according such recognition or entering into such an agreement. There was no rival union competing for recognition. Moreover, the employer was not interfering with the freedom of the employees by conferring exclusive recognition in furtherance of the employer’s own preference for or desire to assist one union over another. Nor was the contract one for a union shop, see Local Lodge No. 1424 v. N. L. R. B., 362 U.S. 411, 80 S.Ct. 822, 4 L.Ed.2d 832, or claimed to be unlawful except that it accorded exclusive recognition to the union.1 The strike was a peaceful one by the only union seeking recognition and bargaining status. The union lawfully obtained the settlement. It would frustrate the union’s right so to do were it to be held that the employer, in agreeing to such a settlement, engaged on its part in an unfair labor practice which invalidated the settlement reached. Moreover, it seems to me that the contrary position requires an employer to suffer the consequences of a lawful strike without being able lawfully to bring it to an agreed end unless and until the union gains the adherence of a majority of the employees.
My position does not mean that the recognition in the form given is protected should a majority of the employees at any time repudiate the union or choose another bargaining agent. On the contrary, any existing “contract bar” policy or regulation of the Board is I think inapplicable to such a contract with a minority union, though made in such circumstances as are presented by this case.
I would set aside the order of the Board.

. The Board decision does not rest to any extent upon any other provision in the contract. I treat the case on the same basis.